DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 7, 2022 is acknowledged.
Status of Claims
3.	Claims 2-4, 8, 9, 20-24, 26 and 27 are pending.  Claims 20-24 and 26 are allowed.  Claims 2 and 8 are rejected.  Claims 3, 4, 9 and 27 are objected to.
Response to Amendment
4.	The amendments to the claims filed on July 7, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding rejection which is withdrawn.
5.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush
claims.  Therefore, the claims were rejected and claims to nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. The claims were further searched to the full scope of claims 3, 4, 9, 20-24, 26 and 27 and additionally to the species shown below.
Claim Objections
6.	Claim 3, 4, 9 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,074,834.  The reference has a date of 2006 which antedates the present claims having an effective filing date of January 16, 2018 and priority claim to provisional application dated January 13, 2017.  The reference teaches the administration of guanidine derivative guanabenz or guanabenz acetate for producing analgesia.  Guanabenz corresponds to the fourth compound of page 3 of claim 2 in the present application.  The administration produces analgesia for synergy in antinociception with reduced cardiovascular effect.  See column 2.  Thus, administration produces redution in norepinephrine release, stimulates receptors that mediate vasoconstriction which preserves cardiovascular reflexing preventing hypertension.  Moreover, the administration of the compound necessarily results in the claimed limitations as the properties and structure are inseparable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626